Madsen, J.
(dissenting) — The majority opinion in this case upholds Respondent’s convictions even though there is no evidence supporting the crime of rape in the first degree. Rape in the first degree requires proof that the defendant used or threatened to use a deadly weapon to compel sexual intercourse. I do agree with the majority that the threat to use a deadly weapon may be communicated indirectly and could include conduct such as suggestively looking at or referring to a weapon possessed by a defendant. However, in this case, the State presented no evidence that Officer Bright suggestively looked at or *275referred to a deadly weapon, or in any other way communicated an intent to use one. Instead, the evidence shows that Officer Bright’s pistol remained in his holster before, during, and after he committed the crimes at issue. The evidence further shows that Bright placed a rifle, one of his weapons, beyond his immediate reach in the back seat of the police car.
At most, the evidence in this case supports a finding that Bright was armed with a deadly weapon when he committed the crimes in this case. By affirming the first degree rape conviction on the evidence presented, the majority has, in effect, created a new category of first degree rape for armed police officers. This result is not authorized by the statute. I therefore dissent.
In my view, the majority can reach its decision only by misreading RCW 9A.04.110(25)(a), defining "threat.” The decision either renders the word "communication” meaningless despite its inclusion in the Legislature’s definition of "threat,” or misinterprets the word "communication” in a way that is contrary to its plain and ordinary meaning.
Each word of a statute must be accorded meaning, for the Legislature is presumed not to have used superfluous words. State v. Fenter, 89 Wn.2d 57, 60, 569 P.2d 67 (1977) (citing State v. Lundquist, 60 Wn.2d 397, 403, 374 P.2d 246 (1962)). "Threat,” as defined by the Legislature, means "to communicate, directly or indirectly the intent . . . [t]o cause bodily injury . . . .” RCW 9A.04.110(25)(a). Taken together with the definition of first degree rape, the central issue is whether Respondent communicated an intent to cause bodily injury through the use of a deadly weapon.
In this case, it is the communication of intent which is at issue. The majority overlooks the communication element, however, and proceeds as if the issue was the defendant’s intent to use a deadly weapon. The majority borrows its analysis from State v. Delmarter, 94 Wn.2d 634, 638, 618 P.2d 99 (1980), in which the court stated that *276a jury may infer specific criminal intent from the conduct of the accused where "it is plainly indicated as a matter of logical probability.” Applying that rule to Bright, the majority concludes that "[ejvidence in this case is sufficient for conviction of first degree rape if Respondent’s conduct indicated, as a matter of logical probability, an intent to use his weapons to coerce or compel compliance by Ms. L.” Majority at 270. Unfortunately, the majority’s test does not require the State to prove that the defendant communicated his intent to use a weapon, and, thus, the majority eliminates one of the elements of first degree rape.
In previous cases involving first degree rape, our courts have found that the defendants’ or their accomplices’ words or actions constituted direct or indirect communication of intent to use a deadly weapon. See State v. Coe, 109 Wn.2d 832, 835-36, 750 P.2d 208 (1988) (the defendant told his victims that he had a knife); State v. Hentz, 99 Wn.2d 538, 539, 663 P.2d 476 (1983) (the defendant produced a gun and threatened to shoot the victim if she did not do as he said); State v. Eker, 40 Wn. App. 134, 136, 697 P.2d 273 (the defendant’s accomplice emerged from the trailer displaying a pistol and ordered the victim to go inside), review denied, 104 Wn.2d 1002 (1985); State v. Ingham, 26 Wn. App. 45, 47, 612 P.2d 801 (the defendant told his accomplice in the presence of the victim, "You have that knife, use it.”), review denied, 94 Wn.2d 1008 (1980). In the case at bar, the majority, in effect, writes the word "communication” out of the Legislature’s definition of "threat.”
The majority also violates the principle that words in a statute be given their usual and ordinary meaning when the Legislature has not expressed a contrary intent. Strenge v. Clarke, 89 Wn.2d 23, 28, 569 P.2d 60 (1977). In its ordinary meaning, "communicate” means to make known, inform a person of, or convey information to another. The majority argues that Respondent indirectly communicated his intent to use a deadly weapon through five factors: his authority as a police officer, the presence *277of weapons on his person and in his patrol car, his greater physical size, his use of physical force, and his deliberate choice of a remote location. Majority at 270.
As a matter of law, however, none of the majority’s five factors, separately or taken together, support a finding that Officer Bright communicated an intent to use a deadly weapon to compel intercourse with the victim here. First, the majority inappropriately considers Respondent’s authority as a police officer. The majority argues that the police have special authority which carries an implied threat that officers will use firearms to obtain compliance. Majority at 272. In effect, the majority creates a special category of first degree rape for police officers in full uniform which includes a firearm. According to the majority’s view of police authority, juries may find a police officer guilty of first degree rape and find a civilian defendant guilty of only second degree rape, even if the defendants said and did the same things while committing the crimes. The Legislature used no language to authorize such uneven application of the statute.
The second factor, the presence of weapons on Officer Bright and in his patrol car, is also an inappropriate consideration. As stated above, police officers have no choice about wearing a weapon; it is part of the uniform. Moreover, other statutes address the mere presence of weapons on a person during the commission of a crime. Specifically, RCW 9.94A.310 and RCW 9.95.040 impose more severe penalties for a defendant who is "armed with” a firearm while committing a felony. RCW 9.94A.310(3)(a) increases the presumptive range for rape in the first degree by 24 months. RCW 9.95.040 limits the discretion of the Board of Prison Terms and Paroles in fixing the minimum term of confinement. A prosecutor must make a special deadly weapon allegation in order to use the enhanced penalty provisions. See State v. Cosner, 85 Wn.2d 45, 50, 530 P.2d 317 (1975).
While the prosecutor in this case initially added a special deadly weapon allegation, he later abandoned it. *278Clerk’s Papers at 207-09. If the prosecutor had not dropped the allegation from both counts of rape, the presumptive range for Officer Bright might have included an additional 24 months to address the presence of the pistol in his holster and the rifle in the back seat of the car.
The remaining three factors are also inappropriate. Although the size of a- defendant could be an appropriate consideration in certain circumstances, size is irrelevant to a person’s ability to make threats to use a firearm. Similarly, use of physical force is an inappropriate consideration because the first degree rape statute clearly distinguishes between defendants who use nondeadly physical force and those who use or threaten to use deadly force. Finally, criminals often choose remote locations to avoid detection. Respondent Bright’s choice of location sheds no light on whether he threatened to use a firearm. As a matter of law, these factors are insufficient to aggravate second degree rape to first degree rape.
The factors listed by the majority do support a finding that Ms. L. found herself in a frightening situation. She was in a remote location. She was in the lawful custody of her attacker, an armed police officer. Ms. L. may have been afraid that the officer might use his pistol or rifle if she tried to escape.66 However, it is the defendant’s conduct, communication of an intent to use a deadly weapon, which must justify the elevation of the crime to first degree rape.
The bottom line is that the majority affirms Officer Bright’s conviction for first degree rape because he was armed with a deadly weapon even though first degree rape requires more — that he use or threaten to use a deadly weapon. The majority uses irrelevant factors to bolster a decision which fails to heed the plain language the Legislature used to define the word "threat.” This court should reverse the convictions for rape in the first degree.
*279Johnson and Alexander, JJ., concur with Madsen, J.
Reconsideration denied July 15, 1996.

Although not at issue in this case, if a victim is particularly vulnerable, or a defendant violates a position of trust, an exceptional sentence might be warranted. See ROW 9.94A.390.